In re Bickham, Derolodi; — Defendant^); applying for supervisory and/or remedial writs; Parish of Washington, 22nd Judicial District Court, Div. “E”, No. 46,475; to the Court of Appeal, First Circuit, No. KW92 1383.
Granted. The trial court may require that costs be paid in advance, except in indigent cases. La.Code Crim.P. art. 914.-1(C). Case remanded to the trial court to allow relator an additional twenty days from the date of this order to either pay costs or file an affidavit of indigency into record. If relator fails to do so, his appeal should be dismissed.
*790ORTIQUE, J., concurs with reasons.
WATSON, J., not on panel.